DETAILED ACTION
Allowable Subject Matter
Claims 1-6 and 15-22 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
             Huang et al. (US Pub# 2015/0357851)   discloses in figure 1, a power adapter (150), electrically coupled to a battery charging apparatus (100), a temperature collector (RT; in figure 3) configured to: detect temperature of a battery (240) and controlling the charging path based on battery temperature [see ¶0044 and figure 4].
     Fan et al. (US 2018/0115179) discloses in figure 1,  first charging path (10) and second charging path (102) and parallel charging path (103) and battery [see figure 1] . The charging path of Fan et al.  is controlled based on the temperature of the electronic device [see ¶0025 and ¶0044].
            Claim 1 recites, inter alia, a temperature collector configured to: detect temperature of a charging path in a charging device comprising at least two charging paths coupled in parallel and configured to couple, according to an instruction of a charging control device, a charging path corresponding to a working mode of a power adapter; and transfer the detected temperature to the charging control device; electrically coupled to the temperature collector, the charging device, and the power adapter and configured to: indicate a working state of the charging device and a working state of the power adapter according to the temperature from the temperature collector; and instruct the power adapter to switch to a second working mode and the charging device to decouple a charging path corresponding to a first working mode and couple to a charging path corresponding to the second working mode 2Atty. Docket No. 4657-41300 (84753779US04) when the power adapter works in the first working mode and a 
Claim 15 recites, inter alia, a temperature collector configured to: detect temperature of a charging path in a charging device comprising at least two charging paths coupled in parallel and configured to couple, according 4Atty. Docket No. 4657-41300 (84753779US04) to an instruction of a charging control device, a charging path corresponding to a working mode of a power adapter; and transfer the detected temperature to the charging control device, electrically coupled to the temperature collector, the charging device, and the power adapter and configured to: indicate a working state of the charging device and a working state of the power adapter according to the temperature from the temperature collector; and instruct the power adapter to switch to a second working mode and the charging device to decouple a charging path corresponding to a first working mode and couple a charging path corresponding to the second working mode when the power adapter works in the first working mode and a temperature value from the temperature collector is greater than or equal to a preset threshold. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859